Citation Nr: 0215338	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  94-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chloracne secondary to 
exposure to Agent Orange.

(The issue of entitlement to service connection for deep vein 
thrombophlebitis with pulmonary embolism and septicemia will 
be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from January 1968 to August 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) 
located in Manila, Philippines.  The veteran currently 
resides within the jurisdiction of the Montgomery, Alabama 
RO.

During a hearing at the RO in October 1996 the veteran 
withdrew the issue of service connection for disability 
involving the eyes and a substance abuse disorder.  These 
issues are not before the Board for appellate consideration 
at this time.  The remaining issues on appeal were clarified 
and are as stated on the title page of this decision.

Further development will be conducted on the issue of service 
connection chloracne secondary to exposure to Agent Orange 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  Chloracne was not manifested during active service or 
shown to have developed to a compensable degree within 1 year 
after the last date on which the veteran was exposed to 
herbicides, including Agent Orange, during active service. 

2.  Chloracne was first diagnosed more than 22 years after 
the veteran's separation from active service, is not of 
service origin.


CONCLUSION OF LAW

Chloracne due to herbicide agents used in Vietnam was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred during such service.  38 U.S.C.A. 
§§ 1110, 1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations.  The veteran has been properly notified on 
multiple occasions of the evidence and requirements necessary 
to complete his application for a claim for benefits.  The 
evidence of record includes the available service medical 
records, records of treatment following service, statements 
from the veteran's treating physicians, reports of VA 
examinations, and statements made by the veteran in support 
of his claim.  The RO has made several unsuccessful attempts 
to locate any additional service medical records.  In 
addition, the RO has sent letters to the veteran advising him 
of the type of evidence required to complete his claim, and 
the veteran has responded by identifying all health care 
providers who have rendered treatment pertaining to his 
service-connected disability.  In February 1999 the RO asked 
the veteran to identify any additional treatment records and 
the VA would obtain said records.  The VA facilities in 
Martinez, California and El Paso, Texas and the national 
Personnel records Center have indicated that no additional 
records have been located.  In this regard the veteran 
indicated during his hearing in October 1996 that he was 
first treated for the chloracne shortly after his release 
from service.  The Board is unaware of any additional 
evidence, which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The service medical records show that the January 1968 
enlistment examination revealed that the veteran reported a 
prior history of boils.  A February 1969 physical examination 
report noted two 1/4-inch scars on the left thumb and chin.  In 
August 1969, a wart was removed.  The report of the July 1971 
examination conducted prior to separation discloses that he 
had a scar on the chin and a scar on the left thumb.  No 
other abnormality was reported.

From 1973 to 2000 the veteran received treatment at VA and 
private facilities for various disorders.  He was seen at a 
private facility in June 1982 for an abscess of the left 
hand.  During a VA examination in October 1993 an evaluation 
of the skin showed no abnormality.  In a statement dated in 
February 1995, the veteran's private hematologist reported 
that he treated the veteran on two occasions in 1994 for 
boils, abscesses and chloracne.  

A VA examination was conducted in June 1995.  At that time 
the veteran gave a history of skin problems for 20 to 25 
years.  The examination showed lesions on the back chest and 
left arm.  He underwent a dermatologic examination.  The 
examiner reported a diagnosis of folliculitis and chloracne, 
etiology to be determined.  

A hearing was held at the RO in October 1996.  At that time 
the veteran reported that he developed chloracne in 1972 
shortly after his discharge.  He stated that primarily the 
chloracne was self-treated. 

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or if 
pre-existing active service was aggravated therein.  38 
U.S.C.A. § 1110.

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin, such as Agent Orange, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6) 
(2002).  Regulations provide a list of diseases that are 
considered to be associated with herbicide exposure for 
purposes of presumptive service connection.  These 
presumptive diseases include chloracne or other acneform 
disease consistent with chloracne.  Where chloracne or other 
acneform disease consistent with chloracne or porphyria 
cutanea tarda becomes manifest to a compensable degree within 
one year of the last date on which the veteran was exposed to 
an herbicide agent during active service, service incurrence 
will be presumed.  38 C.F.R. §§ 3.307, 3.309 (2002).

Aside from these presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).

The veteran's statements and testimony are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  The veteran's service records confirm 
that he served in Vietnam.  His service medical records 
reflect that, with the exception of a removal of a wart, no 
abnormality of the skin was detected.   The post service 
medical records show that chloracne was first clinical shown 
in 1995 more than 24 years after service separation.  
Accordingly, service connection on a presumptive basis is not 
warranted. 

However, the veteran may also establish service connection on 
a direct basis.  As noted above, the service medical records 
do not relate that the veteran was treated for diagnosed skin 
conditions during service or within a reasonable time 
thereafter.  The first clinical evidence of a chronic skin 
disorder was many years after service.  There is no medical 
evidence which relates any current skin problems, including 
chloracne to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim. 


ORDER

Entitlement to service connection for chloracne due Agent 
Orange exposure is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

